DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Grant Houston on 05/20/21.
	The application has been amended as follows:
	11. (Currently amended) A tunable vertical cavity surface emitting laser (VCSEL) with an active region with at least two pairs of quantum wells, wherein at a center wavelength of a tuning range, quantum wells of the active regions are located on either side of an antinode of a standing wave inside the VCSEL, wherein a distance between a last quantum well of the active region is spaced from a beginning of a semiconductor distributed Bragg reflector by less than twice a distance between the quantum wells, wherein a spacing between the quantum wells of each pair is 1/4 of the center wavelength in a 
Response to Amendment
The Examiner acknowledges and accepts the amending of claim 11 and cancellation of claim 14.
Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “the quantum wells in each pair of the quantum wells are spaced from each other by a 1/4 of a center wavelength of a tuning range of the VCSEL in a semiconducting material of the active region” in combination with the rest of the limitations as recited in claims 1 and 11. In particular, the cited prior art fails to disclose or suggest the spacing between the quantum well layer in the quantum well pair being 1/4 of the center wavelength. Additionally, Coldren discloses a thin quantum well pair of an optical detector spaced apart by a quarter-wavelength (see claim 3), but fails to disclose the device being a VCSEL and the wavelength being a center wavelength; and Moloney discloses a VCSEL having multiple quantum wells with spacing may be chosen between 0.01 to about 0.15 times the wavelength or 0.01 and 0.35 times wavelength/n where n is an average refractive index of the semiconductor gain medium ([0143]-[0144]), but fails to disclose the spacing being 1/4 of the center wavelength. Therefore, claims 1 and 11 are allowable over the cited prior art and dependent claims 2, 3, 5-10, 12, 13, and 15-20 are also allowable as they directly or indirectly depend on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828